  ,.'
Case: 4:20-cr-00371-SRC-SPM Doc. #: 2 Filed: 07/29/20 Page: 1 of 4 PageID #: 7
  I


                                                                                              , FILED
                                                                                              'JUL''.2 9 2020
                                  UNITED STATES DISTRICT COURT
                                                                                            U. S. DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI                             EASTERN DISTRICT OF MO
                                      EASTERN DIVISION                                            ST.LOUIS


 UNITED STATES OF AMERICA,                               )
                                                         )
              Plaintiff,                                 )
                                                         )
 v.                                                      )             4:20CR00371 SRC/SPM
                                                         )
 ANTHONY D. JONES, JR.,                                  )
                                                         )
              Defendant.                                 )

                                              INDICTMENT

                                              COUNT ONE
                                              (Carjacking)

        The Grand Jury charges that:

        On or about May 4, 2019, in St. Louis City, within the Eastern District of Missouri,

                                      ANTHONY D. JONES, JR.,

the Defendant herein, ·with intent to cause death and serious bodily harm, and resulting in death,

did take from the person and presence of another, by force, violence, and intimidation, a motor

vehicle,    that   is,     a   2015   Dodge   Charger,       vehicle   identification   number   ("VIN")

2C3CDXBG9FH754527, that had been transported in interstate commerce.

         In violation of Title 18, United States Code, Sections 2119 and 2, and punishable under

Title 18, United States Code, Sections 2119(3).

                                            COUNT TWO
                                       (Murder of Jessica Vinson)

         The Grand Jury further charges that:

         On or about May 4, 2019, in St. Louis City, within the Eastern District of Missouri,

                                      ANTHONY D. JONES, JR.,

the Defendant herein, knowingly possessed, brandished, and discharged a firearm in furtherance
Case: 4:20-cr-00371-SRC-SPM Doc. #: 2 Filed: 07/29/20 Page: 2 of 4 PageID #: 8



of a crime of violence which may be prosecuted in a Court of the United States, to wit: armed

carjacking, in violation of Title 18, United States Code, Section 211-9, as set forth in Count One

       In violation of Title 18, United States Code, Sections 924(c)(l) and 2, and punishable

under Title 18, Unite.cl States Code, Section 924(c)(1 )(A).

       And in the course ofthis violation caused the death of JESSICA VINSON through the

use of the firearm, which killing is murder as defined in Title 18, United States Code, Section

1111, in that the defendant, with malice aforethought, unlawfully killed JESSICA VINSON by

shooting her with the firearm willfully, deliberately, maliciously, and with premeditation,

thereby making this offense punishable under Title 18, United States Code, Section 924G)(l ).

                                        COUNT THREE
                              (Felon in Possession of Ammunition)

       The Grand Jury further charges that:

       On or about May 4, 2019, in St. Louis City, within the Eastern District of Missouri,

                                   ANTHONY D. JONES, JR.,

the Defendant herein, knowing he had previously been convicted in a court of law of one or more

crimes punishable by a term of imprisonment exceeding one year, knowingly possessed

ammunition, which had traveled in interstate or foreign commerce during or prior to being in

defendant's possession.

     In violation of Title 18, United States Code, Section 922(g)(l ).

                                        COUNT FOUR
                               (Felon in Possession of a Firearm)

       The Grand Jury further charges that:

       On or about May 6, 2019, in St. Louis City, within the Eastern District ofMissoud,

                                  ANTHONY D. JONES, JR.,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted
Case: 4:20-cr-00371-SRC-SPM Doc. #: 2 Filed: 07/29/20 Page: 3 of 4 PageID #: 9



in a court of law of one or more crimes punishable by a term of imprisonment exceeding one year,

and the firearm previously traveled in interstate or foreign commerce duri:ng or prior to being in

the Defendant's possession.

     In violation of Title 18, United States Code, Section 922(g)(l ).

                                         COUNT FIVE
                                       (Witness Tampering)

The Grand Jury further charges that:                                               )


       Beginning on or about May 4, 2019, and continuing up to and including the date of the

indictment, the exact dates being unknown to the federal grand jury, in     t~e   Eastern District of

Missouri,

                                  ANTHONY D. JONES, JR.,

the defendant herein, did knowingly use intimidation and threats against K.F ., and attempted to do

so, by sending electronic communications_ threatening to harm K.F. if she talked about the

defendant's actions on May 4, 2019, with the intent to hinder, delay, and prevent the

communication of information to a law enforcement officer relating to the commission of a federal

offense.

       In violation of Title 18, United States Code, Sections 1512(b)(3).

                                           COUNT SIX
                                       (Witness Tampering)

The Grand Jury further charges that:

       Beginning on or about May 4, 2019, and continuing up to and including the date of the

indictment, the exact dates being unknown to the federal grand jury, in the Eastern District of

Missouri,

                                 ANTHONY D. JONES, JR.,

the defendant herein, did knowingly use intimidation and threats against T.A., and attempted to do
Case: 4:20-cr-00371-SRC-SPM Doc. #: 2 Filed: 07/29/20 Page: 4 of 4 PageID #: 10



so, by sending 'electronic communications threatening to harm T.A. if she talked about the

.defendant's .actions on May 4, 2019, with the intent to hinder, delay, and prevent the

communication of information to a law enforcement officer relating to the commission of a federal

offense.

     In violation of Title 18, United States Code, Sections 1512(b)(3).

                                                A TRUE BILL.


                                                FOREPERSON

JEFFREY B. JENSEN
United States Attorney



JENNIFER L. SZCZUCINSKI, #56906MO
Special Assistant United States Attorney
